DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed on 17 May, 2021. The amendments have been entered, and accordingly, claims 1-20 are allowed (see Examiner’s Reasons for Allowance below).

Response to Arguments
Applicant’s arguments, see pages 10-17, filed 17 May, 2021, with respect to rejections of claims 1-20 under 35 U.S.C. 112(a), rejections of claims 1, 3, 4, 6-10, 12, 14, 15, 17, and 19 under 35 U.S.C. 102, and rejections of claims 2, 5, 11, 13, and 16 under 35 U.S.C. 103 have been fully considered and are persuasive.  The above noted rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art, when considered as a whole, alone, or in combination, neither anticipates nor renders obvious the combination set forth in independent claims of the present application, and specifically, does not show:
An outdoor unit of an air conditioner, the outdoor unit comprising: a blower configured to flow air…wherein the blower comprises a fan, a motor driving the fan, and a motor support member disposed on a flow path, through which air generated by a rotation of the fan flows, to support the motor, wherein the motor support member has a cross-sectional shape comprising: an upstream portion having a first length and a width that continually increases over an entirety of the first length of the upstream portion from a first width, at an upstream end of the upstream portion, to a maximum width, at a downstream side of the airflow direction, and a downstream portion having a second length and a width that continually decreases oven an entirety of the second length of the downstream portion from the maximum width to a second width, at a downstream end of the downstream side of the airflow direction, wherein the maximum width is a plane of transition between the upstream portion and the downstream portion and is perpendicular to the airflow direction, wherein an overall length of the motor support member is based only on the first length of the upstream portion that continually increases in width and the second length of the downstream portion that continually decreases in width, wherein the second width is larger than the first width, and wherein the downstream end of the downstream portion is a linear shape of the second width and is in a direction perpendicular to the airflow direction.” (claim 1) and
“ A blower comprising: a fan; a motor driving the fan; and a motor support member disposed on a flow path, through which air generated by a rotation of the fan flows, to support the motor, wherein the motor support member has a cross-sectional shape comprising: an upstream portion having a first length and a width that continually increases over an entirety of the first length of the upstream portion from a first width, at an upstream end of the upstream portion, to a maximum width, at a downstream side of an airflow direction, and a downstream portion having a second length and a width that continually decreases over an entirety of the second length of the downstream portion from the maximum width to a second width, at a downstream end of the downstream side of the airflow direction, wherein the maximum width is a plane of transition between the upstream portion and the downstream portion and is perpendicular to the airflow direction, wherein an overall length of the motor support member is based on the first length of the upstream portion that continually increases in width and the second length of the downstream portion that continually decreases in width, wherein the second width is larger than the first width, and wherein the downstream end of the downstream portion is a linear shape of the second width and is in a direction perpendicular to the airflow direction.” (claim 17).
SUZUKI (JP 2010-60242 A) is considered one of the closest prior arts of record. However, the motor support of SUZUKI (see annotated figure 8(A) of SUZUKI in the Non-Final Rejection mailed on 18 February, 2021) does not the upstream portion having a first length which has a continuous increase in width along the entire length of the upstream portion to the maximum width, and from the maximum width a downstream portion continuously decreases in width along the entirety of the length of the downstream portions, such that the length of the motor support is defined by only the length of the upstream and downstream ends as defined. In fact, the motor support of SUZUKI has a portion of the upstream portion which does not continually increase along the entire length of the upstream portion (as shown in annotated figure 8(A) of SUZUKI a portion of the upstream length has a constant width, X). In addition to SUZUKI, TSUBOI (JP H11-23009 A cited on the PTO-892 and provided to the Applicant with the Non-Final Rejection mailed on 16 March, 2020) teaches a motor support (81) which has an upstream portion (82) which has a width and contour and a downstream portion (83) which has a width and contour (see figures 3 and 4), such that it is provided that the upstream portion increases along the contour (L1) to a width which is the maximum width and then decreases along a contour (L3 and L2) to a downstream side. However, as understood in paragraph 20 of TSUBOI, the upstream side has a larger radius than the downstream side, such that the width at the upstream end is larger than the downstream end (different than the claimed invention). In addition, TSUBOI does not provide that the downstream end has a linear shape perpendicular to the airflow direction, due to the downstream curvature (L2). It is unclear the motivation to, reasonably and absent impermissible hindsight reasoning, change the positioning of the motor support to cause the upstream to have a smaller width than the downstream end and provide a linear shape at the downstream end over a curvature like disclosed by TSUBOI. Lastly, KOBAYAKAWA (JP H0593531 A cited, and provided, on the Applicant’s IDS filed on 21 January, 2021) and SAKAI (JP H05203197 A cited, and provided, on the Applicant’s IDS filed on 21 January, 2021) teach fan grills providing noise suppression, similar to the present invention’s intended goal of the design of the motor support. The design seemingly shows airfoil shaped structures which have curved surfaces at upstream and downstream sides, but it is not explicitly taught or suggested by either KOBAYAKAWA or SAKAI that the widths of the upstream or downstream ends are in relation to one another, such that the downstream end has a larger width than the upstream end.
Due to this, the present claimed invention defined by independent claims 1 and 17, and the dependent claims thereof, are neither anticipated nor rendered obvious by the prior art.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588.  The examiner can normally be reached on Monday-Thursday 6:30AM - 3:30PM EST, every other Friday 6:30AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        5/26/2021

/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763